Title: To George Washington from Major Robert Ballard, 23 October 1777
From: Ballard, Robert
To: Washington, George



Sir
2 OClock Red Bank [N.J.] Octr 23. 1777

I am just Arrivd at this place on command from Fort Mifflin, and finding that Colo. Green & the Commodore was sending by express to your Excellency the Glorious Event of last Evening and this Morning, think proper to give you the particulars from our Garrison. This Morning at half after Six OClock the enemy from Province Island began a very heavy fire from their Bomb Batteries and about an hour after, was Joind by their fleet which kept up on us incessantly ’till after 12 OClock, Our Battery in Consort with the Commodores Fleet playing on them the whole time, in short we Ply’d them with 18 & 32 lb. Shots so closely that they I believe began to give Ground, however they ran a Sixty four Gun Ship and a Twenty Gun Frigate a ground & after fruitless attempts in vain to get them off, they set fire to them both, to our no small Satisfaction as it was out of the Power of our Fleet to take them. We sustain’d no Damage except a Capt. & 1 private slightly wounded.
Our Garrison shew’d a firmness & Resolution becoming brave Men, & I dont doubt will acquit themselves with honor. The Fleet are making down again fast, as low as Billingsport. I am doubtfull we shall want Ammunition for our Cannon & 32 lb. Ball as the quantity on hand will not I am certain last us more than one Days hot fire. Small Cartridges from No. 17 to 20 are absolutely wanting. It wou’d be too much to loose a place of so much Importance for the want of War like Implements, which I haven’t a doubt may easily be ⟨had—⟩ the Sizes for our Cannon of Cartridges 18 & 8 lbs. Cartridge paper will not be Amiss. The foregoing are Circumstances which I know at least Strike Colo. Smith & I do not doubt the Baron also. I hope to hear welcome news from your Quarters before long, in mean time every exertion of the Garrison of Fort Mifflin in Opposition to the Enemies fleet will be strictly attended to. We had the upper part of one of our block houses

blown up to day. I expect this night or tomorrow night the Enemy will for the last make an Effort to Storm our fort. I have the honor to be Your Excellencys most Obedt Servant

Robert Ballard

